The State became the owner of a 30-acre parcel of land in Oakland county on May 6, 1941, the date of the expiration of the period of redemption from the annual tax sale of May, 1940, at which certain property was bid in by the State for back taxes. Plaintiff, a former title holder, but a stranger to the title after it passed to the State, rented the property from the State for the period commencing May 6, 1941, at a rental of $175 per month. On January 20, 1942, the property was offered at "scavenger" sale. Plaintiff bid in the property for the sum of $2,750. The rent had been paid by plaintiff to February 6, 1942. On February 18, 1942, plaintiff received from the Pontiac office of the State land office board notice that others alleging that they were the former owners under the statute had attempted to match plaintiff's bid. On February 23d, plaintiff conferred with a representative of the alleged former owners and prevailed upon him to withdraw his bid. When plaintiff made his bid on February 6, 1942, he received a memorandum of sale and an owner's application for land contract in which it was stated that the purchaser's rights were subject to the provisions of Act No. 155, Pub. Acts 1937, as amended, and the rules and regulations of the State land office board. A contract of purchase of land between the State *Page 409 
land office board and the plaintiff was entered into on April 21, 1942. A short delay was caused because the board refused to issue a contract until the rent amounting to $262.35 was paid up to March 21, 1942. Plaintiff paid the latter sum under protest and brought suit in the court of claims to recover this amount. He claimed that he should not have been called upon to pay rent after he made his bid for the property and it was struck off to him. The court rendered a judgment for the amount claimed by him. Defendants appeal.
Plaintiff bases his claim on Wilson v. City of Pontiac,294 Mich. 79, in which we construed section 7 of Act No. 155, Pub. Acts 1937, as amended by Act No. 244, Pub. Acts 1939 (Comp. Laws Supp. 1940, § 3723-7, Stat. Ann. 1940 Cum. Supp. § 7.957). It provides that the land sold should be immediately subject to taxation. We held that the word "immediately" referred to the time of the sale and
"The expression `disposed of under contract or deed' following the phrase `all such lands' in the second paragraph of section 7 is only descriptive of the lands for which bids have been accepted in accordance with the preceding paragraph of this section."
Plaintiff contends that as the property immediately became subject to taxes after the time the bid was made that the successful bidder thereupon became entitled to immediate possession of the property. This is a non sequitur. Under the law the parties claiming to be the owners have 30 days in which to match the bid, and then an additional 15 days must elapse during which the county, township, city, village, school district or other taxing unit in which said lands are located may acquire the property. Plaintiff knew, when he made his bid, that the *Page 410 
property would be subject to taxation from that time on. To obtain a land contract, he signed an application in which it was expressly provided that his rights were subject to the rules and regulations of the State land office board. One of these rules was to the effect that no bidder or purchaser would be entitled to possession of any property until delivery of the deed or land contract. The board had a right to make reasonable rules and regulations.* A grant of administrative rule-making power is proper. Shivel v. Kent County Treasurer, 295 Mich. 10. The rule was not arbitrary, capricious or unreasonable. Interest on the land contract would not begin until the land contract was executed. Without some provision by rule or in the contract, plaintiff would not have become entitled to possession of the property until he paid for it and it would be subject to taxes levied after the date of the bid. The general rule is that unless the contract provides for possession, the right of a contract purchaser to possession does not become operative until full payment of the purchase price. Polczynski v. Nowicki,227 Mich. 415.
Judgment reversed, but without costs, as a public question is involved.
BOYLES, C.J., and CHANDLER, NORTH, STARR, WIEST, BUSHNELL, and SHARPE, JJ., concurred.
* See Act No. 155, § 11, Pub. Acts 1937 (Comp. Laws Supp. 1940, § 3723-11, Stat. Ann. 1942 Cum. Supp. § 7.961). — REPORTER. *Page 411